Citation Nr: 1003006	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  05-21 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
right knee disability.

2.  Entitlement to a rating in excess of 20 percent for a 
left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1983 to 
December 1992.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In September 2007, the Board remanded the Veteran's claim, 
directing that the Veteran be scheduled for a VA examination.  
The Veteran was scheduled for a VA examination in April 2008, 
but he called the day of the examination and reported that he 
was too ill to attend.  

The Veteran was rescheduled for an examination on August 1, 
2009, but on July 30, 2009, he wrote to say that he was again 
unable to make that examination as he had only found out 
about it that day by telephone and he was not in Texas at 
that time.  The Veteran requested that he be rescheduled for 
another examination anytime after September 15, 2009.  The 
Veteran also called VA by phone on July 31, 2009 to indicate 
that he was out of state and was unable to make the August 1, 
2009 appointment.  The Veteran stated that he would not be 
back in Texas until September 15, 2009 and he requested that 
an appointment not be scheduled until after September 20, 
2009. 

Despite his request not to be scheduled until after September 
20, the Veteran was scheduled for an examination on September 
17, 2009 with the request for the examination placed on 
August 20, 2009.  The Veteran failed to report for this 
examination and in November 2009 he wrote a letter indicating 
that he was still waiting to hear when his examination was 
rescheduled, apparently unaware of the examination he missed 
in September.

While it is true that the Veteran has missed several 
scheduled examination, he has provided good cause for missing 
each examination.  Additionally, while he missed his last VA 
examination, he specifically had communicated with VA that he 
could not attend an examination before September 20, yet he 
was scheduled for September 17.  Granted, the Veteran had 
initially requested an examination be scheduled after 
September 15 in his letter; but, he subsequently called VA 
the next day and requested a date after September 20, and the 
examination was not scheduled for several weeks after that 
phone conversation.  

It is also noted that the Veteran has alleged that he is 
unemployable as a result of his bilateral knee disabilities.  
In this regard, the Veteran has been enrolled in vocational 
rehabilitation through VA, but the vocational rehabilitation 
folder has not been associated with the Veteran's claims 
file.  This should be done, and the Veteran afforded an 
additional examination to evaluate both the current condition 
of his knees and his employability.

Additionally, in June 2007, the Veteran testified at a 
hearing before the Board that he was receiving private 
treatment for his knees from Dr. James C. Walters II (who 
resided in Plano/Frisco, Texas); and indicated that he had 
seen Dr. Walters approximately one year earlier.  The Board 
remanded the Veteran's claim in part to obtain these records; 
and the RO requested that the Veteran complete a VA Form 21-
4138 to allow VA to obtain the records from Dr. Walters.  The 
Veteran did not reply to the letter as requested; and in 
reply to a second letter (sent in July 2008), he listed the 
address for Dr. Walters as "San Angelo, Tx" which is an 
insufficient address to obtain the records.  It is also 
unclear when Dr. Walters treated the Veteran as the Veteran 
stated at his hearing that he was treated in approximately 
2006, but in his VA form 21-4142, the Veteran reported that 
the treatment was between 1992-94.  Regardless, given the 
fact that some records still appear to be outstanding and 
given that this claim is being remanded once again, a second 
effort should be made to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records from September 2006 to the 
present.

2.  Contact the Veteran for the 
appropriate release to acquire records 
from Dr. James Walters emphasizing that a 
current address is necessary; then 
attempt to acquire copies of the 
treatment records.

3.  Obtain the Veteran's vocational 
rehabilitation folder.

4.  Once the requested development has 
been completed, schedule the Veteran for 
a VA examination to evaluate the current 
state of his knees.  The examiner should 
be provided with the Veteran's claims 
folder and should review it prior to the 
examination.  The examiner should 
specifically discuss the range of motion 
and stability of the Veteran's knees.  
The examiner should also determine 
whether the Veteran is unemployable as a 
result of his knee disabilities, his 
tinnitus, and his hearing loss. 

5.  Once the development has been 
completed, the claim should be 
readjudicated.  If any of the benefits 
sought are not granted, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded an appropriate opportunity 
to respond before returning the record to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


